Case 2:11-cv-12515-SJM-RSW ECF No. 32-1, PageID.167 Filed 04/13/21 Page 1 of 1


                              Exhibit C
     ECF Numbers to Unseal Without Redactions in Thirty Days
 10-cv-13440     11-cv-12117       11-cv-12515        11-cv-14312
      6                  6                  4                  4
      8                  11                 6                   6
      10                 13                 9                  8
      12                 15                 11                 10
      14                 21                 14                 12
      16                 23                 20                 14
      22                 25                 22                 16
      27                 27                 24                 18
      33                                                       20
      66
      82
